                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        Civil Action No. 3:17-cv-00733-GCM


SNEED PLLC,

       Plaintiff,
v.
                                             CONSENT ORDER DISSOLVING
GEA, INC., LESLIE PAUL FARKAS,             ATTACHMENT AND GARNISHMENT
VALARIA DEVINE, and SSSV4                       ORDER AND NOTICE OF
LIMITED PARTNERSHIP,                       STIPULATION OF DISMISSAL WITH
                                                    PREJUDICE
       Defendants.




      THIS case was commenced with this Court on December 22, 2017, upon the

filing of the Notice of Removal from Mecklenburg County Superior Court, Case No.

17-CVS-21834 [Doc. 1]. On July 16, 2018, Plaintiff filed a Motion for Preliminary

Relief, seeking an order of attachment and the issuance of a summons of garnishment

pursuant to Rules 64 and 65 of the Federal Rules of Civil Procedure and in accordance

with Article 35 – Attachment of Chapter 1 of the North Carolina General Statutes on

the grounds that Defendants were foreign residents or foreign entities [Doc. 21]. On

October 2, 2018, the Honorable Graham C. Mullen entered an Order Granting

Plaintiff’s Motion for Preliminary Relief, which contained an order of attachment for

the real property commonly referred to as 21 Hunting Country Trails, Tryon, NC

28782, which is more particularly described in that Deed of Trust dated March 7, 216,

and recorded on even date with the Polk County Register of Deeds in Book 418 at

Page 31, of the same; and for the issuance of a summons of garnishment [Doc. 27].

                                    Page 1 of 3
Subsequently, the Sheriff of Polk County attached the subject property. The parties

have agreed upon terms that will settle this case, and those terms include, without

limitation, the dissolution of the attachment and garnishment order contained in the

Order Granting Plaintiff’s Motion for Preliminary Relief [Doc. 27] and a stipulation

of dismissal with prejudice of the lawsuit.


      Upon dissolution of the Order Granting Plaintiff’s Motion for Preliminary

Relief and Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), the parties to the above-captioned

actions hereby stipulate that all claims are dismissed with prejudice. The parties

further stipulate that each party shall bear their own costs and attorneys’ fees.


      THEREFORE, with the consent of the parties, IT IS ORDERED as follows:

      1.     That the Order Granting Plaintiff’s Motion for Preliminary Relief [Doc.

27] shall have no further force and effect and as of the date of this Order the Order of

Attachment and Issuance of a Summons of Garnishment, contained therein, are

herein and hereby dissolved and have no further force and effect;


      2.     The Clerk of Court shall refund to Plaintiff, through counsel, Lacey

Moore Duskin, Bell, Davis & Pitt, P.A., 227 West Trade Street, Suite 1800, Charlotte,

NC 28202, the $2,500 cash bond posted by Plaintiff in connection with the Order

Granting Plaintiff’s Motion for Preliminary Relief [Doc. 27]. Plaintiff is hereby

released from its bond and any obligations to Defendants relating to the Order

Granting Plaintiff’s Motion for Preliminary Relief [Doc. 27];


      3.     That this matter is herein and hereby dismissed with prejudice; and

                                      Page 2 of 3
      4.     Each party shall bear their own costs and attorney’s fees in connection

with this case.
                                    Signed: February 11, 2019




CONSENTED TO:



/s/Lacey Moore Duskin
Jason B. James, N.C. State Bar No. 27910
Derek M. Bast, N.C. State Bar No. 49069
Lacey Moore Duskin, N.C. State Bar No. 30652
BELL, DAVIS & PITT, P.A.
227 West Trade Street, Suite 1800
Charlotte, NC 28202
Telephone: (704) 227-0400
jjames@belldavispitt.com
lduskin@belldavispitt.com
Attorneys for Plaintiff



_/s/ Fenton T. Erwin______________
Fenton Tilson Erwin, Jr., N.C. State Bar No. 1357
ERWIN BISHOP CAPITANO & MOSS, P.A.
4321 Sharon Road
Suite 350
Charlotte, NC 28211
Telephone: (704)716-1200
ferwin@ebcmlaw.com
Attorneys for Defendants




                                    Page 3 of 3
